DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on June 29, 2022.  Claims 1, 6-10, 23, 27-28, 30-32, 35-36, and 38-39 are pending in the application.
Status of Objections and Rejections
The rejection of claims 29 and 37 is obviated by Applicant’s cancellation.
All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
New grounds of rejection are necessitated by the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 39 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 39 recites the limitation “said first, second, and third contact pads being on an a first end of said substrate, said first, second and third electrically conductive traces being on a second end of said substrate, the second end being opposite to said first end” in lines 6-11, which is not disclosed in the specification and is deemed to be new matter.  The specification discloses the sensor device 100 illustratively comprises first, second, and third electrically conductive traces 100a-100c (Fig. 8E; [0044] lines 5-8). In this illustration, the first, second, and third contact pads (the right ends of three conductive traces 100a-100c are deemed the contact pads) are on the right end of the substrate 101, and the first, second, and third electrically conductive traces, i.e., 100a-100c, are in the middle of the substrate 101, but not on the opposite end of the substrate 101.  Actually, the electrodes 102, 107a, and 107b are located on the opposite end of the substrate 101. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 6-10, 23, 27-28, 30-32, 35-36, and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent Pub. 2018/0105941) in view of Cho (U.S. 7,666,285), supported by Hao (C. Hao, A glassy carbon electrode modified with bismuth oxide nanoparticles and chitosan as a sensor for Pb(II) and Cd(II), Microchim Acta 2016 (183), page 1823-1830) as an evidence for claims 8, 23, 32, and 37.
Regarding claim 1, Chen teaches a sensor device (Fig. 1; [0021] lines 4-5: the planar dissolved oxygen sensing electrode 1), the sensor device comprising: 
a substrate (Fig. 1; [0021] lines 5-6: an insulating base plate 10); 
at least one multi-layer electrode (Fig. 1; [0021] lines 6-7, 10-12, 24: an electric-conductive layer 20 including a first conductive part 21 and a second conductive part 22, and a conductive silver layer 24; an insulating and waterproof layer 30; are together deemed to be the at least one multi-layer electrode) on said substrate (Fig. 1: showing all components of the electrode are on the insulating base plate 10);
said at least one multi-layer electrode comprising an electrically conductive layer (Fig. 1; [0021] line 24: a conductive silver layer 24) on said substrate (Fig. 1: showing the conductive silver layer 24 on the insulating base plate 10), an electrode layer (Fig. 1; [0021] lines 10-12: the electric-conductive layer 20 includes a first conductive part 21 and a second conductive part 22; here the conductive parts 21, 22 are deemed to be the electrode layer) on said electrically conductive layer ([0021] lines 22-24: a conductive silver layer 24 disposed between the second conductive part 22 and the insulating base plate 10; thus the electrode layer is deemed to be on the conductive silver layer 24), and an insulator layer (Fig. 1; [0021] line 8: a pad 60; [0035] lines 5-7: the pad 60 can be formed by a polyethylene terephthalate PET or a poly vinyl chloride PVC; here the PET and PVC are insulators) over said electrically conductive layer (Fig. 1: showing the insulating pad 60 over the conductive silver layer 24) and surrounding an opening (Fig. 1: showing the pad 60 surrounding the opening 61); 
a biopolymer-metal composite film (Fig. 1; [0021] line 7: an oxygen sensing layer 40) on said at least one multi-layer electrode (Fig. 1: indicating the oxygen sensing layer 40 on the first reaction zone 23 of the first conductive layer 21 of the electrode layer) and extending through the opening and contacting said electrode layer (Fig. 1: indicating the oxygen sensing layer extending on the first reaction zone 23 of the first conductive layer 21 within the opening 61 of the pad 60 and contacting the electrode layer through the second reaction zone 25 of the conductive silver layer 24), said biopolymer-metal composite film comprising a metal (Fig. 2; [0022] line 7: catalyst particles 41) and a biopolymer (Fig. 2; [0022] line 8: a polymer matrix 42), said metal comprising iron ([0022] lines 12-14, 19, 22: the catalyst particle is formed from a group consisting of a single-metal component M1, which is selected from an iron Fe), said biopolymer comprising a chitosan material ([0022] lines 8, 11: the polymer matrix 42 is formed by a chitosan); and
circuitry ([0021] line 89: a sensing circuit) coupled to said at least one multi-layer electrode (Fig. 1; [0021] lines 86-89: the working electrode connection zone 26 and a counter electrode connection zone 27 are exposed from the insulating and waterproof layer 30, and connected to the connection wires for forming a sensing circuit) and configured to apply a sensing signal to said at least one multi-layer electrode (Fig. 5-6; [0025] lines 1-4: show the results of the current sensing sensitivity of the sensing electrode under the working potentials of the electrochemical cyclic voltammetry; thus the circuitry is deemed to be apply a working potential, i.e., a sensing signal, to the sensing electrode).
Further, the designation “configured to apply a sensing signal to said at least one multi-layer electrode” is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Chen teaches circuitry coupled to a sensing electrode for electrochemical cyclic voltammetric measurement, and would therefore have the ability to apply a sensing signal to the claimed at least one multi-layer electrode used as a sensing electrode.

Chen does not explicitly disclose a reference electrode on said substrate; a counter electrode on said substrate; and the claimed at least one multi-layer electrode being between said reference electrode and said counter electrode, said counter electrode curving around said at least one multi-layer electrode.
However, Cho teaches a disposable BOD microsensor (Col. 11, line 37) including cyclic olefin copolymer (COC) substrate (Col. 11, lines 39-40), on which a ring type 3-electrode configuration 300 is located (Fig. 22, 24; Col. 11, line 60).  Thus, Cho teaches a reference electrode (Fig. 22: reference electrode 330) on said substrate (Fig. 23: showing the reference electrode 330 on the COC substrate); a counter electrode (Fig. 22: counter electrode 310) on said substrate (Fig. 23: showing the counter electrode 310 on the COC substrate); and the working electrode (corresponding to the claimed at least one multi-layer electrode) being between said reference electrode and said counter electrode (Fig. 22: showing the working electrode 320 between the reference electrode 330 and the counter electrode 310), said counter electrode curing around said at least one multi-layer electrode (Fig. 22: showing the counter electrode 310 curving around the working electrode 320).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen by adopting the ring-type 3-electrode configuration (i.e., the working electrode, the reference electrode, and the counter electrode curving around the working electrode) as taught by Cho because the this 3-terminal design of the ring type 3-electrode configuration allows for faster response time as well as greater linearity (Col. 11, lines 60-63).

The preamble “for detecting metal” is deemed to be a statement with regard to the intended use and are not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2111.02(II).  The apparatus as taught by Chen in view of Cho is identical to the presently claimed structure and would therefore would have the ability to perform the use recited in the claim.

Regarding claim 6, Chen teaches said electrode layer comprises carbon ([0024] lines 8-10: the electric-conductive layer 20 constructed by the screen printing carbon).

Regarding claim 7, Chen teaches said electrode layer comprises gold ([0029] lines 9-14: the electric-conductive layer is formed by a sputtering metal film, and its material is a gold).

Regarding claim 8, the designation “configured to generate the sensing signal to comprise a square-wave anodic stripping voltammetry (SWASV) sensing signal” for said circuitry is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Chen teaches circuitry coupled to a sensing electrode for electrochemical cyclic voltammetric measurement (Chen, Fig. 3-6; [0013]-[0016]), and would therefore have the ability to perform the method of square-wave anodic stripping voltammetry (SWASV) and generate a SWASV sensing signal.  As evidenced by Hao, numerous voltammetric methods, such as SWASV and DPASV, can be used to detect the presence and determine their concentrations of lead and cadmium using sensing electrodes.

Regarding claim 9, Chen teaches said substrate comprises a dielectric material ([0029] lines 3-5: the insulating base plate 10 is formed by a polyethylene terephthalate PET substrate; here PET is deemed to be a dielectric material because it is insulating).

Regarding claim 10, Chen teaches said dielectric material comprises a polymer plastic material ([0029] lines 3-5: the insulating base plate 10 is formed by a polyethylene terephthalate PET substrate; here PET is deemed to be a polymer plastic material).

Regarding claim 23, Chen teaches a sensor device (Fig. 1; [0021] lines 4-5: the planar dissolved oxygen sensing electrode 1), the sensor device comprising: 
a substrate (Fig. 1; [0021] lines 5-6: an insulating base plate 10); 
at least one multi-layer electrode (Fig. 1; [0021] lines 6-9: an electric-conductive layer 20, an insulating and waterproof layer 30, and a pad 60, are together deemed to be the at least one multi-layer electrode) on said substrate (Fig. 1: showing all components of the electrode are on the insulating base plate 10);
said at least one multi-layer electrode comprising an electrically conductive layer (Fig. 1; [0021] line 24: a conductive silver layer 24) on said substrate (Fig. 1: showing the conductive silver layer 24 on the insulating base plate 10), an electrode layer (Fig. 1; [0021] lines 10-12: the electric-conductive layer 20 includes a first conductive part 21 and a second conductive part 22; here the conductive parts 21, 22 are deemed to be the electrode layer) on said electrically conductive layer ([0021] lines 22-24: a conductive silver layer 24 disposed between the second conductive part 22 and the insulating base plate 10; thus the electrode layer is deemed to be on the conductive silver layer 24), and an insulator layer (Fig. 1; [0021] line 8: a pad 60; [0035] lines 5-7: the pad 60 can be formed by a polyethylene terephthalate PET or a poly vinyl chloride PVC; here the PET and PVC are insulators) over said electrically conductive layer (Fig. 1: showing the insulating pad 60 over the conductive silver layer 24) and surrounding an opening (Fig. 1: showing the pad 60 surrounding the opening 61); 
a biopolymer-metal composite film (Fig. 1; [0021] line 7: an oxygen sensing layer 40) on said at least one multi-layer electrode (Fig. 1: indicating the oxygen sensing layer 40 on the first reaction zone 23 of the first conductive layer 21 of the electrode layer) and extending through the opening and contacting said electrode layer (Fig. 1: indicating the oxygen sensing layer extending on the first reaction zone 23 of the first conductive layer 21 within the opening 61 of the pad 60 and contacting the electrode layer through the second reaction zone 25 of the conductive silver layer 24), said biopolymer-metal composite film comprising a metal (Fig. 2; [0022] line 7: catalyst particles 41) and a biopolymer (Fig. 2; [0022] line 8: a polymer matrix 42), said metal comprising iron ([0022] lines 12-14, 19, 22: the catalyst particle is formed from a group consisting of a single-metal component M1, which is selected from an iron Fe), said biopolymer comprising a chitosan material ([0022] lines 8, 11: the polymer matrix 42 is formed by a chitosan); and
circuitry ([0021] line 89: a sensing circuit) coupled to said at least one multi-layer electrode (Fig. 1; [0021] lines 86-89: the working electrode connection zone 26 and a counter electrode connection zone 27 are exposed from the insulating and waterproof layer 30, and connected to the connection wires for forming a sensing circuit) configured to generate a square-wave sensing signal to said at least one multi-layer electrode (Fig. 3-6; [0013]-[0016]: the exemplary electrochemical cyclic voltammetry of the planar dissolved oxygen sensing electrode; which is deemed to be the generated sensing signal).

Chen does not explicitly disclose a reference electrode on said substrate; a counter electrode on said substrate; and the claimed at least one multi-layer electrode being between said reference electrode and said counter electrode, said counter electrode curving around said at least one multi-layer electrode; first, second, and third electrically conductive traces respectively coupled to said reference electrode, said counter electrode, and said at least one multiple-layer electrode.

    PNG
    media_image1.png
    556
    417
    media_image1.png
    Greyscale

However, Cho teaches a disposable BOD microsensor (Col. 11, line 37) including cyclic olefin copolymer (COC) substrate (Col. 11, lines 39-40), on which a ring type 3-electrode configuration 300 is located (Fig. 22, 24; Col. 11, line 60).  Thus, Cho teaches a reference electrode (Fig. 22: reference electrode 330) on said substrate (Fig. 23: showing the reference electrode 330 on the COC substrate); a counter electrode (Fig. 22: counter electrode 310) on said substrate (Fig. 23: showing the counter electrode 310 on the COC substrate); and the working electrode (corresponding to the claimed at least one multi-layer electrode) being between said reference electrode and said counter electrode (Fig. 22: showing the working electrode 320 between the reference electrode 330 and the counter electrode 310), said counter electrode curing around said at least one multi-layer electrode (Fig. 22: showing the counter electrode 310 curving around the working electrode 320).  Cho also teaches electrically conductive traces (Fig. 9: as annotated) coupled to the reference electrode, the working electrode, and the counter electrode respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen by adopting the ring-type 3-electrode configuration (i.e., the working electrode, the reference electrode, and the counter electrode curving around the working electrode) wherein each electrode is coupled with electrically conductive trace respectively as taught by Cho because the this 3-terminal design of the ring type 3-electrode configuration allows for faster response time as well as greater linearity (Col. 11, lines 60-63) and the respective electrically conductive trace would provide the electrical connection between the electrode and other electrical components, e.g., circuitry.

The preamble “for detecting metal” is deemed to be a statement with regard to the intended use and are not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2111.02(II).  The apparatus as taught by Chen in view of Cho and Hao is identical to the presently claimed structure and would therefore would have the ability to perform the use recited in the claim.

Regarding claim 27, Chen teaches said electrode layer comprises carbon ([0024] lines 8-10: the electric-conductive layer 20 constructed by the screen printing carbon).

Regarding claim 28, Chen teaches said electrode layer comprises gold ([0029] lines 9-14: the electric-conductive layer is formed by a sputtering metal film, and its material is a gold).

Regarding claim 30, Chen teaches said substrate comprises a dielectric material ([0029] lines 3-5: the insulating base plate 10 is formed by a polyethylene terephthalate PET substrate; here PET is deemed to be a dielectric material because it is insulating).

Regarding claim 31, Chen teaches said dielectric material comprises a polymer plastic material ([0029] lines 3-5: the insulating base plate 10 is formed by a polyethylene terephthalate PET substrate; here PET is deemed to be a polymer plastic material).

Regarding claim 32, Chen teaches a water sensor device (Fig. 1; [0021] lines 4-5: the planar dissolved oxygen sensing electrode 1; [0002] lines 1-2: a sensing electrode for water quality monitoring), the water sensor device comprising: 
a substrate (Fig. 1; [0021] lines 5-6: an insulating base plate 10); 
at least one multi-layer electrode (Fig. 1; [0021] lines 6-7, 24: an electric-conductive layer 20, an insulating and waterproof layer 30, and a conductive silver layer 24 are together deemed to be the at least one multi-layer electrode) on said substrate (Fig. 1: showing all components of the electrode are on the insulating base plate 10);
said at least one multi-layer electrode comprising an electrically conductive layer (Fig. 1; [0021] line 24: a conductive silver layer 24) on said substrate (Fig. 1: showing the conductive silver layer 24 on the insulating base plate 10), an electrode layer (Fig. 1; [0021] lines 10-12: the electric-conductive layer 20 includes a first conductive part 21 and a second conductive part 22; here the conductive parts 21, 22 are deemed to be the electrode layer) on said electrically conductive layer ([0021] lines 22-24: a conductive silver layer 24 disposed between the second conductive part 22 and the insulating base plate 10; thus the electrode layer is deemed to be on the conductive silver layer 24), and an insulator layer (Fig. 1; [0021] line 8: a pad 60; [0035] lines 5-7: the pad 60 can be formed by a polyethylene terephthalate PET or a poly vinyl chloride PVC; here the PET and PVC are insulators) over said electrically conductive layer (Fig. 1: showing the insulating pad 60 over the conductive silver layer 24) and surrounding an opening (Fig. 1: showing the pad 60 surrounding the opening 61); 
a biopolymer-metal composite film (Fig. 1; [0021] line 7: an oxygen sensing layer 40) on said at least one multi-layer electrode (Fig. 1: indicating the oxygen sensing layer 40 on the first reaction zone 23 of the first conductive layer 21 of the electrode layer) and extending through the opening and contacting said electrode layer (Fig. 1: indicating the oxygen sensing layer extending on the first reaction zone 23 of the first conductive layer 21 within the opening 61 of the pad 60 and contacting the electrode layer through the second reaction zone 25 of the conductive silver layer 24), said biopolymer-metal composite film comprising a metal (Fig. 2; [0022] line 7: catalyst particles 41) and a biopolymer (Fig. 2; [0022] line 8: a polymer matrix 42), said metal comprising iron ([0022] lines 12-14, 19, 22: the catalyst particle is formed from a group consisting of a single-metal component M1, which is selected from an iron Fe), said biopolymer comprising a chitosan material ([0022] lines 8, 11: the polymer matrix 42 is formed by a chitosan); and
circuitry ([0021] line 89: a sensing circuit) coupled to said at least one multi-layer electrode (Fig. 1; [0021] lines 86-89: the working electrode connection zone 26 and a counter electrode connection zone 27 are exposed from the insulating and waterproof layer 30, and connected to the connection wires for forming a sensing circuit) configured to generate a square-wave sensing signal to said at least one multi-layer electrode (Fig. 3-6; [0013]-[0016]: the exemplary electrochemical cyclic voltammetry of the planar dissolved oxygen sensing electrode; which is deemed to be the generated sensing signal).

Chen does not explicitly disclose a reference electrode on said substrate; a counter electrode on said substrate; and the claimed at least one multi-layer electrode being between said reference electrode and said counter electrode, said counter electrode curving around said at least one multi-layer electrode.
However, Cho teaches a disposable BOD microsensor (Col. 11, line 37) including cyclic olefin copolymer (COC) substrate (Col. 11, lines 39-40), on which a ring type 3-electrode configuration 300 is located (Fig. 22, 24; Col. 11, line 60).  Thus, Cho teaches a reference electrode (Fig. 22: reference electrode 330) on said substrate (Fig. 23: showing the reference electrode 330 on the COC substrate); a counter electrode (Fig. 22: counter electrode 310) on said substrate (Fig. 23: showing the counter electrode 310 on the COC substrate); and the working electrode (corresponding to the claimed at least one multi-layer electrode) being between said reference electrode and said counter electrode (Fig. 22: showing the working electrode 320 between the reference electrode 330 and the counter electrode 310), said counter electrode curing around said at least one multi-layer electrode (Fig. 22: showing the counter electrode 310 curving around the working electrode 320).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen by adopting the ring-type 3-electrode configuration (i.e., the working electrode, the reference electrode, and the counter electrode curving around the working electrode) as taught by Cho because the this 3-terminal design of the ring type 3-electrode configuration allows for faster response time as well as greater linearity (Col. 11, lines 60-63).

The preamble “for detecting heavy metal in water” is deemed to be a statement with regard to the intended use and are not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2111.02(II).  The apparatus as taught by Chen in view of Cho is identical to the presently claimed structure and would therefore would have the ability to perform the use recited in the claim.

The designation “the heavy metal comprising at least lead” is directed to a material or article worked upon.  "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d. 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). MPEP 2115.

Regarding claim 35, Chen teaches said electrode layer comprises carbon ([0024] lines 8-10: the electric-conductive layer 20 constructed by the screen printing carbon).

Regarding claim 36, Chen teaches said electrode layer comprises gold ([0029] lines 9-14: the electric-conductive layer is formed by a sputtering metal film, and its material is a gold).

Regarding claim 38, Chen teaches said electrode layer is directly on said electrically conductive layer (Fig. 1: indicating the conductive parts 21, 22 are directly on the conductive silver layer 24) and contacts said substrate on opposite sides of said electrically conductive layer (Fig. 1; [0021] lines 10-13: the electric-conductive layer 20 includes a first conductive part 21 and a second conductive part 22 disposed on the planar surface 11 of the insulating base plate 10).

Regarding claim 39, Chen and Cho disclose all limitations of claim 1 as applied to claim 1.  Chen does not explicitly disclose first, second, and third electrically conductive traces respectively coupled to said reference electrode, said counter electrode, and said at least one multiple-layer electrode; and first, second, and third contact pads respectively coupled to said first, second, and third electrically conductive traces, said first, second, and third contact pads being on an a first end of said substrate, said first, second and third electrically conductive traces being on a second end of said substrate, the second end being opposite to said first end.
However, Cho teaches a disposable BOD microsensor (Col. 11, line 37) including cyclic olefin copolymer (COC) substrate (Col. 11, lines 39-40), on which a ring type 3-electrode configuration 300 is located (Fig. 22, 24; Col. 11, line 60).  As annotated in Fig. 9, electrically conductive traces are coupled to the reference electrode, the working electrode, and the counter electrode respectively.  Cho further discloses contact pads 500 respectively coupled to the electrically conductive traces (Fig. 25a; Col. 12, lines 37-39).  Here, the contact pads 500 are on the first end (i.e., the left end) of the substrate, and the traces are deemed to be on a second end opposite to the left end, i.e., the trances being closer to the right end of the substrate than the contact pads.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen by incorporating the electrically conductive traces and contact pads to each electrode respectively as taught by Cho because the respective electrically conductive trace and contact pad would provide the electrical connection between the electrode and other electrical components, e.g., circuitry. Combining prior art elements according to known methods to yield predictable results is prima facie obvious. MPEP 2141(III)(A).
Response to Arguments
Applicant’s arguments with respect to claims 1, 23, and 32 have been considered but are unpersuasive in light of new grounds for rejection.  
Applicant argues the combination of prior art references fails to disclose or fairly suggest: an insulator layer over the electrically conductive layer and surrounding an opening, and a biopolymer-metal composite film on the at least one multi-layer electrode and extending through the opening and contacting the electrode layer in amended claim 1 (page 5, para. 2, lines 3-8). This argument is unpersuasive because the pad 60 of Chen is now read as the insulator layer (Fig. 1; [0021] line 8: a pad 60; [0035] lines 5-7: the pad 60 can be formed by a polyethylene terephthalate PET or a poly vinyl chloride PVC; here the PET and PVC are insulators), which is over said electrically conductive layer (Fig. 1: showing the insulating pad 60 over the conductive silver layer 24) and surrounding an opening (Fig. 1: showing the pad 60 surrounding the opening 61); a biopolymer-metal composite film (Fig. 1; [0021] line 7: an oxygen sensing layer 40) on said at least one multi-layer electrode (Fig. 1: indicating the oxygen sensing layer 40 on the first reaction zone 23 of the first conductive layer 21 of the electrode layer) and extending through the opening and contacting said electrode layer (Fig. 1: indicating the oxygen sensing layer extending on the first reaction zone 23 of the first conductive layer 21 within the opening 61 of the pad 60 and contacting the electrode layer through the second reaction zone 25 of the conductive silver layer 24).
Applicant argues the proposed combination of Chen and Cho is improper (page 5, para. 3, lines 1-2).  The Declaration filed on June 29, 2022 is acknowledged and considered. The Declaration states that the combined Chen and Cho cannot be expected for “detecting heavy metal” because they are specific to different analytes (Item 8 of the Declaration). This argument is unpersuasive because the preamble “detecting heavy metal” is deemed to be a statement with regard to the intended use and are not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2111.02(II).  The apparatus as taught by Chen in view of Cho is identical to the presently claimed structure and would therefore would have the ability to perform the use recited in the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795